Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 12/01/2014 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
performing a reset operation on storage units in a column j in P columns of storage units to write a first value into each of the storage units in the column j, wherein j is less than P; determining to-be-written rows in the Q rows of data, wherein a bit j of data of each of the to-be-written rows is a second value; and after the reset operation is performed, writing in parallel the second value into storage units of the to-be-written rows in the storage units in the column j.

Claim 7 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
performing a reset operation on storage units in a column j in P columns of storage units to write a first value into each of the storage units in the column j, wherein j is less than P; determining to-be-written rows in the Q rows of data, wherein a bit j of the data of each of the to-be-written rows is a second value; 

Claim 11 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
performing a reset operation on storage units in a column j in the P columns of storage units, to write a first value into each of the storage units in the column j, wherein j is less than P; determining to-be-written rows in the Q rows of data, wherein a bit j of data of each of the to-be-written rows is a second value; and after the reset operation is performed, writing in parallel the second value into storage units of the to-be-written rows in the storage units in the column j.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824